989 A.2d 1276 (2010)
Marianne Eugenia SCHIMELFENIG, Petitioner
v.
PENNSYLVANIA BOARD OF LAW EXAMINERS, Respondent.
No. 12 EAP 2009
Supreme Court of Pennsylvania.
March 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of March, 2010, upon consideration of the Joint Application for Permission to File Post-Submission Communication, we will dismiss the appeal. The Joint Application seeks leave to file a post-submission communication in the nature of an application to dismiss the first question presented on appeal on mootness grounds, given that a new reciprocal arrangement with the state of Oregon, concerning admission to the bar, effective January 1, 2010, has opened the door to petitioner's admission to the Pennsylvania bar under the existing Rules. In light of this material change in circumstances, there is no need to pass upon either question on appeal and, in the interest of judicial economy, there is no need to file the requested post-submission communication. Accordingly, this appeal is hereby DISMISSED and the Joint Application is DENIED as MOOT.